Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned IREIT Business Manager & Advisor, Inc., an
Illinois corporation (“Assignor”) hereby assigns to Inland Real Estate Income
Trust, Inc., a Maryland corporation (“Assignee”) all of Assignor’s right, title
and interest to purchase that property known as MidTowne Little Rock Shopping
Center, Little Rock, Arkansas (the “Property”) pursuant to that certain Purchase
and Sale Agreement between Assignor, as purchaser, and IMI MTLR LLC and IMI MTLR
II LLC, collectively, as seller, dated as of March 10, 2014, as amended (the
“Purchase Agreement”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Property.

 

Upon execution of this Assignment, Assignee shall pay the sum of Five Hundred
Thousand Dollars ($500,000.00) to Assignor as reimbursement for Assignor’s
payment of the First Deposit as required by the Purchase Agreement.

 

This Assignment and Assumption of Purchase Agreement is effective as of the 21st
day of April, 2014.

 

  ASSIGNOR:

IREIT Business Manager & Advisor, Inc.,

an Illinois corporation

            By: /s/ David Z. Lichterman     Name: David Z. Lichterman     Its:
Treasurer & Chief Accounting Officer                   ASSIGNEE:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

            By: /s/ David Z. Lichterman     Name: David Z. Lichterman     Its:

Vice President, Treasurer &

Chief Accounting Officer

 

